      Case 3:19-cv-00426-VC Document 146 Filed 08/13/19 Page 1 of 4



Jonathan F. Mitchell*
Texas Bar No. 24075463
Mitchell Law PLLC
106 East Sixth Street, Suite 900
Austin, Texas 78701
(512) 686-3940 (phone)
(512) 686-3940 (fax)
jonathan@mitchell.law

Talcott J. Franklin*
Texas Bar No. 24010629
Talcott Franklin PC
1920 McKinney Avenue 7th Floor
Dallas, Texas 75201
(214) 736-8730 (phone)
(800) 727-0659 (fax)
tal@talcottfranklin.com

Bradley Benbrook
California Bar No. 177786
Benbrook Law Group, PC
400 Capitol Mall, Suite 2530
Sacramento, California 95814
(916) 447-4900 (phone)
(916) 447-4904 (fax)
brad@benbrooklawgroup.com

* admitted pro hac vice

Counsel for Plaintiffs and Proposed Classes

          UNITED STATES DISTRICT COURT
        NORTHERN DISTRICT OF CALIFORNIA
            SAN FRANCISCO DIVISION


 Ruth Aliser, et al.                          Case No. 3:19-cv-00426-VC

                       Plaintiffs,
                                              Plaintiffs’ Second Amended Certificate of
 v.                                           Interested Entities or Persons
 SEIU California, et al.,

                       Defendants.



 amended certificate of interested entities or persons                 Page 1 of 4
           Case 3:19-cv-00426-VC Document 146 Filed 08/13/19 Page 2 of 4



 1       Our first amended certificate of interested persons and parties listed Juris Capital
 2   LLC but did not identify its “connection and interest,” as required by Local Civil
 3   Rule 3-15(b)(1). See ECF No. 141. This second amended certificate corrects that
 4   oversight.
 5       Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed
 6   persons, associations of persons, firms, partnerships, corporations (including parent
 7   corporations) or other entities (i) have a financial interest in the subject matter in
 8   controversy or in a party to the proceeding, or (ii) have a non-financial interest in that
 9   subject matter or in a party that could be substantially affected by the outcome of this
10   proceeding:
11       Juris Capital LLC has provided a non-recourse loan to Mitchell Law PLLC. That
12   loan is to be repaid with the proceeds that Mitchell Law PLLC receives from any of
13   the approximately 20 class-action lawsuits that the firm has brought against public-
14   sector unions in the wake of Janus, including this case. Juris Capital LLC therefore
15   has a “financial interest in the subject matter in controversy.”




      amended certificate of interested entities or persons                         Page 2 of 4
    Case 3:19-cv-00426-VC Document 146 Filed 08/13/19 Page 3 of 4




                                       Respectfully submitted.

                                        /s/ Jonathan F. Mitchell
Talcott J. Franklin*                   Jonathan F. Mitchell*
Texas Bar No. 24010629                 Texas Bar No. 24075463
Talcott Franklin PC                    Mitchell Law PLLC
1920 McKinney Avenue 7th Floor         106 East Sixth Street, Suite 900
Dallas, Texas 75201                    Austin, Texas 78701
(214) 736-8730 (phone)                 (512) 686-3940 (phone)
(800) 727-0659 (fax)                   (512) 686-3941 (fax)
tal@talcottfranklin.com                jonathan@mitchell.law

Bradley Benbrook                       * admitted pro hac vice
California Bar No. 177786
Benbrook Law Group, PC
400 Capitol Mall, Suite 2530
Sacramento, California 95814
(916) 447-4900 (phone)
(916) 447-4904 (fax)
brad@benbrooklawgroup.com
                                       Counsel for Plaintiffs and
Dated: August 13, 2019                 the Proposed Classes




amended certificate of interested entities or persons                 Page 3 of 4
     Case 3:19-cv-00426-VC Document 146 Filed 08/13/19 Page 4 of 4



                         CERTIFICATE OF SERVICE
    I certify that on August 13, 2019, I served this document through CM/ECF
upon all counsel of record in this case.



                                    /s/ Jonathan F. Mitchell
                                    Jonathan F. Mitchell
                                    Counsel for Plaintiffs and the Proposed Classes




 amended certificate of interested entities or persons                       Page 4 of 4
